Citation Nr: 0300709	
Decision Date: 01/14/03    Archive Date: 01/28/03

DOCKET NO.  96-45 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Washington, D.C.



THE ISSUE

Entitlement to an apportionment of the veteran's VA 
benefits for the period from February 16, 1994 to March 
24, 1995.  




ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel






INTRODUCTION

The veteran served on active duty from January 1981 to 
August 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 special apportionment 
decision by the RO in Roanoke, Virginia that denied the 
appellant, the veteran's ex-wife, an apportionment of the 
his VA benefits.  



FINDINGS OF FACT

1.  The veteran and the appellant are shown to have lived 
apart continuously since June 21, 1993 with a final 
Divorce Decree effective on March 24, 1995.  

2.  In February 1994, the appellant filed a claim for an 
apportionment of the veteran's VA benefits.  

3.  From February 1994 to March 1995, the veteran is shown 
to have reasonably contributed to the appellant's support 
and expenses.  

4.  The appellant has not demonstrated a financial 
hardship that would warrant a special apportionment during 
the period in question.  

5.  An apportionment of the veteran's VA benefits would 
have caused the veteran to experience financial hardship 
for the period in question.  



CONCLUSION OF LAW

An apportionment of the veteran's VA benefits to the 
appellant for the period from February 16, 1994 to March 
24, 1995 is not warranted.  38 U.S.C.A. §§ 5107(b), 5307 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.50, 3.57, 3.400, 
3.450, 3.451, 3.458, 3.500 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), which contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  

The new law applies to all claims filed on or after the 
date of the law's enactment, as well as to claims filed 
before the date of the law's enactment, and not yet 
finally adjudicated as of that date.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000); VAOPGCPREC 11-2000 
(2000).  

The Board notes that the procedural requirements 
pertaining to simultaneously contested claims have not 
been met in this case in that the veteran was not provided 
a copy of the Statement of the Case prepared in June 1996.  
38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. §§ 19.100, 
19.101, 19.102 (2002).  

However, given the favorable action for the veteran taken 
hereinbelow, the Board finds that the failure to comply 
with the requirements for contested claims has not 
prejudiced the veteran's case, and that the Board may 
proceed with a decision on this issue on appeal without 
additional development.  See Bernard v. Brown, 4 Vet. App. 
384 (1994).  

Moreover, there is no indication whatsoever that there is 
any existing, potentially relevant evidence to obtain, the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by 
VA, is not here at issue.  See Quartuccio v. Principi , 
No. 01-997 (U.S. Vet. App. June 19, 2002) (addressing the 
duties imposed by 38 U.S.C. § 5103 (a) and 38 C.F.R. § 
3.159).  

Hence, adjudication of this appeal, without another remand 
to the RO for specific consideration of the new law, poses 
no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claim 
is ready to be considered on the merits.

The appellant contends that she is entitled to an 
apportionment of the veteran's VA benefits.  The Board 
notes that the appellant is only eligible for 
apportionment of the veteran's VA benefits for the period 
beginning on February 16, 1994, the date of her claim, 
through March 24, 1995, the date of the final divorce 
decree.  See 38 C.F.R. §§ 3.400(e); 3.500(d) (2002).  

The record indicates that the veteran has received VA 
compensation benefits since August 1984 for the service-
connected asthma.  During the period of this appeal, from 
February 1994 to March 1995, the veteran had been assigned 
a 10 percent rating.  

The veteran and the appellant were married on December 7, 
1991, but are shown to have lived separately and apart 
since June 21, 1993.  The appellant filed suit for divorce 
on May 6, 1994, and that became final on March 24, 1995.  

The March 1995 Divorce Decree states that the veteran and 
the appellant did not bear any children of the marriage 
and that neither adopted a child born from the other 
party.  The parties did not enter into a property 
settlement agreement.  

On February 16, 1994, the appellant filed a claim for 
apportionment of the veteran's VA benefits, claiming that 
she and her four children were the veteran's dependents.  

In March 1994, the appellant submitted information 
regarding her financial situation.  The appellant reported 
that her income was that of $1,294.00 per month and that 
her "necessary" expenses were $1,184.84 to include:  
$328.84 for a mortgage payment, $300.00 for utilities, 
$150.00 for food, $268.31 for a car payment, $73.00 for 
car insurance, and $65.00 for life insurance.  

The appellant further stated that she had other bills that 
had gone to collectors and paid what she could afford.  
Furthermore, she reported that the veteran had not lived 
with her since June 21, 1993 and that he had provided no 
parental control or financial support for her children.  

In an April 1994 Civil Order of Support, the appellant was 
granted 150.00 a month in spousal support.  

In April 1994, the appellant submitted evidence for the RO 
consideration, including a report regarding the veteran's 
finances.  In this report, it was claimed that his monthly 
average net income was that of $988.00 and that his total 
monthly expenses totaled $1,200.00 to include:  $400.00 
for housing, $275.00 for utilities, $150.00 for food, 
$100.00 for clothing, $503.00 every six months for car 
insurance (approximately $83.00 per month), and $275.00 
for alimony and child support.  Thus, a deficit of $212.00 
per month was reported.  

The evidence also shows that the veteran received $166.00 
per month for the service-connected asthma on February 16, 
1994 with $170.00 per month paid from December 1, 1994, 
through March 24, 1995.  

In a July 1994 Special Apportionment Decision, the RO 
denied the appellant's claim for apportionment of the 
veteran's vocational rehabilitation benefits as it would 
cause an undue hardship on the veteran.  

Likewise, in a July 1994 letter, the RO notified the 
veteran that apportionment of his Vocational 
Rehabilitation and disability compensation benefits were 
denied to the appellant.  
\
The RO determined that to apportion any part of either 
benefit would create a hardship on the veteran, and the 
evidence submitted by the appellant did not show financial 
need great enough to justify apportionment.  

In rendering this decision, the RO determined that the 
veteran did not receive any additional money for his 
dependents in his disability compensation award and the 
Vocational Rehabilitation was only paid while he was in 
training.  

Therefore, the RO proposed to reduce the veteran's 
Vocational Rehabilitation benefits to the amount payable 
for a veteran with a wife and two children, the two being 
his natural born children.  The veteran continued to 
receive benefits for the appellant as long as they were 
legally married.  

In an October 1994 letter, the RO stated that the veteran 
began receiving Vocational Rehabilitation benefits on May 
19, 1993.  Furthermore, the RO notified the veteran that 
his stepchildren had been removed as dependents from his 
vocational rehabilitation award, effective on June 21, 
1993, the date the children left the household.  

Therefore, the veteran received $730.00 per month for 
Vocational Rehabilitation benefits on February 16, 1994 
and $529.00 per month on May 1, 1994.  As of December 18, 
1994, the veteran's Vocational Rehabilitation benefits 
were discontinued.  

Pursuant to regulation, the Board notes that all or any 
part of a veteran's benefits may be apportioned if the 
veteran's spouse and/or children are not residing with the 
veteran and the veteran is not discharging his or her 
responsibility for the spouse or children's support.  
38 U.S.C.A. § 5307 (West 1991); 38 C.F.R. 
§ 3.450(a)(1)(ii) (2002).  

The term "spouse" means a person of the opposite sex who 
is a wife or husband. The term "wife" means a person whose 
marriage to the veteran meets the requirements of 38 
C.F.R. § 3.1(j) and 38 C.F.R. § 3.50(a).  Under 38 C.F.R. 
§ 3.1(j), the term "marriage" means a marriage valid under 
the law of the place where the parties resided at the time 
of marriage or the law of the place where the parties 
resided when the rights to benefits accrued.  See also 38 
C.F.R. § 3.205 (2002).  

The term "child" means (except for purposes of Title 38, 
Chapter 19 of the United States Code and 38 U.S.C.A. § 
8502(b)), a person who is unmarried and (i) who is under 
the age of eighteen years; (ii) who, before attaining the 
age of eighteen years, became permanently incapable of 
self- support; or (iii) who, after attaining the age of 
eighteen years and until completion of education or 
training (but not after attaining the age of twenty-three 
years), is pursuing a course of instruction at an approved 
educational institution; and who is a legitimate child, a 
legally adopted child, a stepchild who is a member of the 
veteran's household or was a member at the time of the 
veteran's death, or an illegitimate child (in certain 
circumstances).  38 U.S.C.A. § 101(4)(A) (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.57, 3.1000(d)(2) (2002).  

In addition, where hardship is shown to exist, 
compensation may be specially apportioned between the 
veteran and his or her dependents on the basis of the 
facts in the individual case as long as it does not cause 
undue hardship to the other persons in interest.  
38 C.F.R. § 3.451 (2002).  

Factors to be considered include the amount of VA benefits 
payable, other resources and income of the parties in 
interest, and any special needs of the respective parties.  
Id.  

Special apportionment is apparently meant to provide for 
claimants in situations in which the veteran is reasonably 
discharging his responsibility for the support of his 
children, but special circumstances exist which warrant 
giving the dependents additional support.  

There are a number of restrictions, however, on the right 
to apportionment as set forth under the regulations.  
Pursuant to 38 C.F.R. § 3.458(a), veteran's benefits will 
not be apportioned where the total benefit payable to the 
disabled person does not permit payment of a reasonable 
amount to the apportionee.  

After considering all of the evidence of record in light 
of these regulations, the Board finds that an 
apportionment of the veteran's VA benefits to the 
appellant, for the period between February 16, 1994, and 
March 24, 1995, is not warranted.  

First, the Board notes that apportionment is granted to a 
veteran's spouse and/or children when they are not 
residing with the veteran and the veteran has not 
reasonably discharged his responsibility for support.  

In the present case, while the appellant has not lived 
with the veteran since June 1993, there is no evidence 
that the veteran had not reasonably discharged his 
responsibility for spousal support.  To the contrary, the 
evidence shows that he began paying court ordered spousal 
support, in the amount of $150.00 per month, in April 
1994.  

Likewise, there is no evidence demonstrating that the 
veteran had failed to make such payments or default in his 
responsibility.  

To the extent that the appellant is claiming apportionment 
on behalf of her children, the Board notes that, while a 
stepchild is considered a "child" for apportionment 
purposes, the evidence also shows that her children were 
not a member of the veteran's household during the period 
from February 16, 1994, to March 24, 1995.  

In fact, the Divorce Decree states that the appellant had 
lived apart from the veteran continuously since June 1993, 
and there is no evidence showing that the stepchildren 
remained in the veteran's home following the separation.  

In this regard, it was reported in March 1994 that the 
veteran had no parental control over her children.  
Likewise, the appellant's children were removed from his 
Vocational Rehabilitation benefits as of June 21, 1993, 
the date they left the household.  

Moreover, regardless of whether the veteran has reasonably 
discharged his responsibility for spousal support, the 
Board also concludes that to award apportionment of the 
veteran's benefits to the appellant would create an undue 
hardship for the veteran.  

The evidence of record shows that the veteran's income, 
based on receipt of VA benefits, was $896.00 per month 
from February 1994 to April 1994, $695.00 per month from 
May 1994 to November 1994, and only $170.00 from December 
1994 to March 1995.  

In the April 1994 financial report submitted by the 
appellant, the veteran reported that his average income 
was $988.00 per month with $1,200.00 in expenses.  

While the stated income was higher in the April 1994 
financial report, the veteran still incurred a $212.00 
monthly deficit at that time.  There is no evidence of 
record to show that his financial situation improved 
thereafter.  

On the other hand, the appellant reported in March 1994 
that her income was $1,294.00 per month and that her 
"necesssary" expenses amounted to $1,184.84.  

Additionally, in April 1994, the appellant was awarded 
$150.00 per month in spousal support from the veteran.  

While sympathetic to the appellant's financial situation, 
the evidence does not show that she exhibits a hardship in 
her ability to pay for necessary expenses or that an 
apportionment would not cause an undue hardship on the 
veteran. 

Accordingly, the Board concludes that an apportionment of 
the veteran's VA benefits to the appellant, or on behalf 
of her children, cannot be paid for the period in question 
in this case.  Hence, the appeal must be denied.  



ORDER

An apportionment of the veteran's VA benefits to the 
appellant for the period from February 16, 1994, to March 
24, 1995, is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.  

 

